This appeal concerns the assessment of ninety-six acres of coal-bearing land owned by the Philadelphia and Reading Coal and Iron Company in the Borough of Shamokin. The company owns eighteen acres in fee and the balance of the property is “coal reserve” in which the company owns only the mineral rights.
The lands involved in this appeal are part of two tracts, the William Green and the Samuel Wetherill, the greater part of which are in Coal Township. The witnesses on both sides gave almost exactly the same values to the portions of the tracts in the borough as to those beyond the borough limits. The same considerations apply, and we think the same valuations should prevail. As the court below did not give effect in revising the assessments to the same factors which we deemed important in reducing the assessments on the same tracts in Coal Township, the assessments here appealed from must be reduced.
The modifications which we have made reduce the assessments before us in this appeal from $74,100 to $69,600.
*207The decree in No. 129, January Term, 1935, is modified, and the record remitted to the court below that an order may be made carrying into effect the modifications set forth in the appendix attached hereto. Costs to be paid by the appellees.